   8:20-cr-00287-RFR-MDN Doc # 33 Filed: 04/19/21 Page 1 of 1 - Page ID # 94




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                    )
                                             )
                    Plaintiff,               )                8:20CR287
                                             )
      vs.                                    )
                                             )
AMITKUMAR PATEL,                             )                  ORDER
                                             )
                    Defendant.               )


        This matter is before the court on the defendant’s Unopposed Motion to Continue
Trial [32]. Defendant was recently diagnosed with a brain tumor that required a surgical
procedure and will require additional follow-up treatment. Counsel needs to investigate
this situation and will require expert analysis and additional time for medical review. For
good cause shown,

       IT IS ORDERED that the Unopposed Motion to Continue Trial [32] is granted as
follows:

      1. The jury trial now set for May 10, 2021, is continued to July 19, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s
         date and July 19, 2021, shall be deemed excludable time in any computation
         of time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(7)(A) & (B)(iv).

      DATED: April 19, 2021.

                                  BY THE COURT:


                                  s/ Michael D. Nelson
                                  United States Magistrate Judge
